DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on 01/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Claim Objections
Claim 8 objected to because of the following informalities: “a low temperature” should read as “the low temperature” for proper antecedent basis with independent claim 1.  Appropriate correction is required.
Claim 9 objected to because of the following informalities: in the paragraph describing a second bypass line, “the first bypass line” should read as “the second bypass line”. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “low temperature” and “normal temperature” in claims 1, 8 and 12 are relative terms which render the claims indefinite. The terms “low temperature” and “normal temperature” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, “low temperature” and “normal temperature” are interpreted to mean predetermined temperature values that are relatively lower and higher to one another. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas et al. (PGPub 2006/0121322). 
Considering Claim 1, Haas discloses a fuel cell system (fuel cell power generation system 20 [0033, Figure 2]) comprising:
a fuel cell stack (fuel cell stack 1 [0033, Figure 2]) comprising a fuel electrode and an air electrode (comprises anode and cathode [0032] with supplied hydrogen and air [0049, Figure 2]); 
a fuel gas supply module configured to supply hydrogen and oxygen, as fuel gases, to the fuel cell stack (supply modules of O2 and H2 are provided with fuel and oxidant supply line streams and valves to and bypassing humidification system 40 [Figure 2, 0036]); 
a fuel gas supply line including channels through which the fuel gases are supplied to the fuel cell stack (supply line channels that lead to the fuel cell stack [Figure 2, 0049]); 
a humidification module disposed in the fuel gas supply line (humidification system 40 is disposed in the supply lines [Figure 2]), the humidification module being configured to supply moisture to the fuel gases in order to humidify the fuel gases (humidification system humidifies fuel and oxidant streams [0036, Figure 2]); and 
a controller configured to control the fuel gas supply lines (microcontroller is programmed to carry out operation of power generation system 20 [0033, 0065, Figure 2] including control of the fuel gas supply lines [0050]) such that:
the fuel gases bypass the humidification module and are then directly supplied to the fuel cell stack upon determining that temperature of the fuel cell stack is low at an initial stage of operation of the fuel cell stack (upon restart at a predetermined low fuel cell stack temperature of -15 °C [0050], both reactant streams bypass the humidifiers [0050, Figure 2] to go directly to the fuel cell stack [0050, Figure 2]), and 
the fuel gases pass through the humidification module and are then supplied to the fuel cell stack when the temperature of the fuel cell stack reaches a normal temperature (both reactant streams pass through humidifiers once the fuel cell stack temperature reaches predetermined temperature of at least 40 °C, where they are then supplied to the fuel cell stack [0050, Figure 2]). 
	Considering Claim 2, Haas discloses that the controller is further configured to: control a discharge amount of each fuel gas discharged from the fuel gas supply module, to perform control such that the discharge amount of each fuel gas is a rated operation amount or less upon determining that the temperature of the fuel cell stack is low (reactant streams pressures and stoichiometries adjusted as load is increased in stages from zero during low temperature bypass mode [0050], controller controls operation of entire power generation system [0033]), and to perform control such that the discharge amount of each fuel gas is the rated operation amount when the temperature of the fuel cell stack reaches the normal temperature (load is also increased with proportional supply increase when stack temperature reaches 40 °C and bypass mode is removed [0050], controller controls operation of entire power generation system [0033]). 	 
	Considering Claim 9, Hass discloses that the fuel gas supply module comprises a hydrogen supply system configured to supply hydrogen to the fuel cell stack (supply modules of O2 and H2 are provided with fuel and oxidant supply line streams and valves to and bypassing humidification system 40 [Figure 2, 0036], supplied hydrogen and air to fuel cell stack [0049, Figure 2]) and an air supply system configured to supply air including oxygen to the fuel cell stack (supply modules of O2 and H2 are provided with fuel and oxidant supply line streams and valves to and bypassing humidification system 40 [Figure 2, 0036], supplied hydrogen and air to fuel cell stack [0049, Figure 2]), and 
	the fuel gas supply line comprises:
	a hydrogen supply line connected to the hydrogen supply system and to the fuel cell stack, the hydrogen supply line being configured to supply hydrogen, humidified while passing through the humidification module, to the fuel electrode (supply line hydrogen channel connected to supply system that leads to the fuel cell stack [Figure 2, 0049], supplied hydrogen to fuel cell stack [0049, Figure 2] and fuel anode [0032], hydrogen is humidified while passing through humidification module [0036, 0049, Figure 2]); 
	an air supply line connected to the air supply system and to the fuel cell stack, the air supply line being configured to supply air humidified, while passing through the humidification module, to the air electrode (supply line air channel connected to supply system that leads to the fuel cell stack [Figure 2, 0049], supplied air to fuel cell stack [0049, Figure 2] and air cathode [0032], air is humidified while passing through humidification module [0036, 0049, Figure 2]); 
	 a first bypass line diverging from a point of the hydrogen supply line before the humidification module, the first bypass line configured to bypass the humidification module and to supply hydrogen directly to the fuel electrode (top hydrogen bypass line diverges from supply line before humidifier 20 and directly supplies fuel electrode [Figure 2, 0036, 0032]); and 
	a second bypass line diverging from a point of the air supply line before the humidification module, the second bypass line being configured to bypass the humidification module and to supply air directly to the air electrode (bottom air bypass line diverges from supply line before humidifier 20 and directly supplies air electrode [Figure 2, 0036, 0032]). 
	Considering Claim 10, Haas discloses a control valve disposed in the fuel gas supply line, the control valve being configured to control the channels of the fuel gas supply line, wherein the controller is further configured to control the control valve in order to control the channels (control valves disposed and displayed in the supply line [Figure 2], controller is programmed to control operation of entire power generation system [0033], channels are controlled [0050]). 
	Considering Claim 11, Haas discloses that the control valve comprises a first control valve located at a junction point between the hydrogen supply line and the first bypass line (valve disposed between hydrogen supply line and bypass line [Figure 2]) and a second control valve located at a junction point between the air supply line and the second bypass line (valve disposed between air supply line and bypass line [Figure 2]), and 
	the controller controls the first control valve and the second control valve such that hydrogen and oxygen selectively pass through the humidification module (controller is programmed to control operation of entire power generation system [0033], hydrogen and oxygen are selectively controlled via bypass path according to control mode [0050], valves disposed between air, hydrogen supply lines and bypass lines control flow paths [Figure 2]). 
	Considering Claim 12, Haas discloses that upon determining that the temperature of the fuel cell stack is low, the controller performs control such that an amount of each fuel gas supplied to the fuel cell stack is less than an amount of each fuel gas when the temperature of the fuel cell stack is determined to be the normal temperature (when temperature is low, load and accompanying pressures and stoichiometries of reactants are less than when temperature is in normal mode [0050], controller is programmed to control operation of entire power generation system [0033]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (PGPub 2006/0121322).
Considering Claim 3, Haas discloses that the fuel gases bypass the humidification module and are then directly supplied to the fuel cell stack upon determining that temperature of the fuel cell stack is low at an initial stage of operation of the fuel cell stack (upon restart at a predetermined low fuel cell stack temperature of -15 °C [0050], both reactant streams bypass the humidifiers [0050, Figure 2] to go directly to the fuel cell stack [0050, Figure 2]), and 
the fuel gases pass through the humidification module and are then supplied to the fuel cell stack when the temperature of the fuel cell stack reaches a normal temperature (both reactant streams pass through humidifiers once the fuel cell stack temperature reaches predetermined temperature of at least 40 °C, where they are then supplied to the fuel cell stack [0050, Figure 2]). 
Because Haas lists the ceasing of operation of the humidification system as an alternative option for stopping the humidifying function [0036], and because stopping humidification during bypass would reduce energy consumption, ceasing humidification during the low temperature mode and resuming humidification during normal temperature mode would have been obvious to a person of ordinary skill in the art. 
Considering Claim 7, Haas discloses that during the low temperature mode, the load is increased in stages as the stack voltage increases until the stack temperature reaches at least 40 °C [0050]. Because the voltage increases as the fuel cell stack temperature increases during startup, determining that the temperature is normal when the voltage of the fuel cell stack is a reference value or higher would have been obvious to a person of ordinary skill in the art. 
Considering Claim 8, Haas discloses that the bypass mode is determined by the fuel cell stack temperature determination (low and normal temperature) [0050], and that the controller is programmed to control operation of the entire power generation system 20 [0033]. Because Haas teaches that using sensors to determine various fuel cell stack parameters, including predetermined parameters, is known to those of ordinary skill in the art [0037], using a sensor to determine the fuel cell stack temperature and the appropriate bypass mode would have been obvious to a person of ordinary skill in the art. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (PGPub 2006/0121322) and further in view of Nelson et al. (PGPub 2005/0175875).
Considering Claims 4-6, Haas discloses that a dual loop cooling subsystem from patent application 10/936,461 is used, wherein a startup coolant loop is used in conjunction with a main coolant loop [0050]. The controller is programmed to control operation of entire power generation system [0033]. 
	Patent application 10/936,461 (Nelson) discloses a dual loop cooling subsystem for a fuel cell system [Abstract]. Two coolant loops exchange heat with the fuel cell stack [Abstract, 0012, 0013], wherein a cooling reservoir 60 stores a coolant for coolant loop B [0026, Figure 2], and an expansion reservoir is used for coolant loop A [0031]. Coolant from the standard loop mixes with coolant in the startup loop after a predetermined threshold temperature is reached [Abstract], and the mixing occurs via heat exchanger between the loops and accompanying reservoirs [0016, 0026, Figure 2]. The configuration provides efficient heating and significant improvements in start-up time from freezing or sub-freezing temperatures in the fuel cell system [0012]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the dual loop cooling subsystem of Haas with the incorporated dual loop cooling subsystem of Nelson in order to provide efficient heating and significant improvements in start-up time from freezing or sub-freezing temperatures in the fuel cell system [0012]. 

	Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725